In re Denley, James G.; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Orleans Municipal Court, Div. “B”, No. 523-770.
Denied. Relator has not demonstrated that the Fourth Circuit Court of Appeal’s order requiring the district court to rule within thirty days of May 27, 1994, on the claim of improper crediting of time previously spent in custody will result in undue or unreasonable delay in providing whatever relief to which he may be entitled.
DENNIS, J., not on panel.